Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices


  149561




  ROBERT HEXIMER,

               Plaintiff-Appellant,

  v                                   SC: 149561
                                      COA: 321601
  CHIPPEWA CORRECTIONAL FACILITY WARDEN,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to comply
  with the orders of July 21, 2014 and August 11, 2014, the Clerk of the Court is hereby
  directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2014
                                                                                Clerk